United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3763
                                  ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Alexander Sandoval, also known as    *
Juan Armando Cruz Villa,             * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: February 7, 2006
                                Filed: February 13, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Alexander Sandoval appeals the 70-month sentence the district court1 imposed
after he pleaded guilty to conspiring to distribute amphetamine, in violation of 21
U.S.C. §§ 841(b)(1)(C) and 846. His counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967); Sandoval has filed a motion for
appointment of counsel.



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       We reject each of the Anders brief arguments. First, we conclude that the
district court did not plainly err in determining that amphetamine was properly
reclassified as a Schedule II controlled substance for Guidelines purposes, resulting
in a statutory maximum of 20 years. See United States v. Olano, 507 U.S. 725, 731-
37 (1993) (court reviews for plain error claims not raised in district court; plain-error
standard; at minimum, court of appeals cannot correct an error unless it is clear under
current law); cf. United States v. Roark, 924 F.2d 1426, 1428-29 (8th Cir. 1991)
(finding Attorney General and Bureau of Narcotics and Dangerous Drugs followed
correct procedures and made necessary finding in 1971 to reclassify
methamphetamine as a Schedule II controlled substance).

        We also conclude that the district court did not plainly err in finding that a
factual basis existed for Sandoval’s guilty plea, because not only did the written plea
agreement recite a factual basis, but Sandoval acknowledged in the agreement and
testified at the plea hearing that he was pleading guilty to conspiracy to possess with
intent to distribute amphetamine. See United States v. Marks, 38 F.3d 1009, 1012 (8th
Cir. 1994) (factual basis for plea is established when court determines there is
sufficient evidence at time of plea upon which court may reasonably determine that
defendant likely committed offense), cert. denied, 514 U.S. 1067 (1995).

        Finally we conclude that the alleged errors under Federal Rule of Criminal
Procedure 11 do not provide a basis for reversal. See United States v. Vonn, 535 U.S.
55, 58-59 (2002) (defendant who allows Rule 11 error to pass without objection in
trial court must satisfy plain-error rule); United States v. Dominguez Benitez, 542 U.S.
74, 83 (2004) (defendant seeking reversal of conviction entered upon guilty plea,
based on plain error under Rule 11, must show reasonable probability that, but for
error, he would not have entered plea).




                                          -2-
      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, deny Sandoval’s motion for appointment of counsel, and affirm.
                      ______________________________




                                       -3-